 

 

uspe SDNY

Case 1:19-cr-00893-LAK D OSUMENF 0-1 Filed 01/23/ Page 1 of 5
; { ELECTRONICALLY. FILED |}

  

 

 

   

DOC #:
DATE FILED: ee
i
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK -
Aa mee ea a x
UNITED STATES OF AMERICA :
oy PROTECTIVE ORDER
DONALD LAGUARDIA, ‘ 19 Cr. 893 (LAK)
Defendant. ;
7m OR oe ee eee LL Ln x

Upon the application of the United States of America,
with the consent of the undersigned counsel, pursuant to Federal
Rule of Criminal Procedure 16(d), and for good cause shown,

IT IS HEREBY ORDERED THAT:

1. All materials, including ddcuments, electronic
data, and audio/visual materials, provided by the Government to
the defense in this action pursuant to Rule 16 of the Federal
Rules of Criminal Procedure, Title, 18 United States Code,

Section 3500; Brady v. Maryland; or United States v. Giglio,

 

with the exception of materials that are otherwise publicly
available, are considered “Confidential Information.”

2. Confidential Information disclosed to the
défendants er to their counsel in this case during the course of
proceadings in this action:

(a) Shall be used by the defendant and his counsel

only for purpdses of defending this criminal action;

 

 

 
Case 1:19-cr-00893-LAK Document 10-1 Filed 01/23/20 Page 2 of 5

(b) Shall not be disclosed in any form by the
defendant or his counsel except as set forth in paragraph
2(c) below; and

{c) May be disclosed by the defendant or his
counsel in this action only to the following persons
(hereinafter “Designated Persons") :

i. investigative, secretarial, Clerical, paralegal
and student personnel employed full-time OF part-
time by the defendants’ attorneys;

ii. independent expert witnesses, investigators oer
expert advisors retained — pursuant to a written
tetainer agreement — in connection with this
action;

Lii. prospective witnesses to the extent deemed
necessary by defense counsel for trial
preparation, except that Confidential Information
may only be shown to, and not retained by,
prospective witnesses; and

iv. such other persons as hereafter may be authorized
by agreement, in writing, of the parties or by
the Court upon the defendants’ motion,

3. Confidential Information disclosed to the
defendant or to his counsel during the course of proceedings in
this action, including any and all copies made af said
taterial, shall, at the conclusion of this matter, either be
returned to the Government or shredded and destroyed. This

matter will be concluded upon expiration of the period for

direct appeal from any verdict in the above-captioned case, the

2

 

 

 
Case 1:19-cr-00893-LAK Document 10-1 Filed 01/23/20 Page 3 of 5

period of direct appeal from any order dismissing any of the
charges in the above-captioned case, or the granting of any
motion made on behalf of the Government dismissing any charges
in the above-captioned case, whichever date is latest.

4.The defendant and his counsel shall provide a copy
of this Order to Designated Persons to whom thay disclose
confidential information pursuant to Paragraphs 2(c)(i}, (ii)
and (iii). Designated Persons shail be subject to the terms of
this Order and Shall sign an acknowledgment, to be retained by
defense counsel, indicating that they have received and reviewed
the terms of this Order and understand that they are bound by it
before being provided with, shown, or read the contents of any
materials produced pursuant to terms of this Order.

5, The defendant and his counsel will not attach any
materials produced pursuant to this Order to any public filings
with the Court or publicly disclose any such Materials, ox
their contents in any other manner, without prior notice to the
Government. If such prior notice is not practicable, the
defendant and his counsel shall exclude Confidential
-Information, and references thereto, from public filings or
public disclosures pending consultation between the parties. If

the defense and the Government cannot agree on the manner in

 

 

 
Case 1:19-cr-00893-LAK Document 10-1 Filed 01/23/20 Page 4 of 5

which the documents or their contents may be publicly disclosed,
the parties shall seek resolution of such disagreements by the
Court. Nothing in this paragraph shall be construed to prevent
defendant and his counsel from filing Confidential Information
under seal or providing it directly to the Court in a sealed
envelope,

6, If any dispute should arise between the parties
to this action as to whether any documents, materials or other
information 1s Confidential Information subject to the
provisions of this Order, such documents, Materials and

information shall be considered Confidential Information pending

further Order of this Court.

 

 

 
Case 1:19-cr-00893-LAK Document 10-1 Filed 01/23/20 Page 5 of 5

7, The provisions of this Order shall not be
construed as preventing the disclosure of any information in any
motion, hearing or trial held in this action or to any District
Judge or Magistrate Judge of this Court for purposes of this
action. Nor shall the provisions of this Order be construed as
preventing disclosure of any information in the public domain or
information obtained independently from the sources described in

Paragraph 1,

AGREED AND CONSENTED TO:

GEOFFREY 5. BERMAN
United States Attorney

    

oe ; Date: 1/8/2020
Daniel ML Loss _

Assi = ited States Attorney.
f Date:

Patil Batista, Esq.
Counsel for Donald Laguardia
50 ORDERED:

Dated: New York, New York
January , 2020 -

 

 

HON. LEWIS A. KAPLAN
UNITED STATES DISTRICT JUDGE

 

 
